         Case: 4:18-cr-00618-JAR Doc. #: 42 Filed: 06/02/19 Page: 1 of 3 PageID #: 118




                                    IN THE UNITED STATES DISTRICT COURT
                                   FOR THE EASTERN DISTRICT OF MISSOURI
                                              EASTERN DIVISION

    UNITED STATES OF AMERICA                                                    )
                                                                                )
            Plaintiff,                                                          )
                                                                                )
    v.                                                                          ) No. 4:18 CR 618 JAR/JMB
                                                                                )
    ANDRE KING                                                                  )
                                                                                )
            Defendant.                                                          )



            SENTENCING MEMORANDUM AND REQUEST FOR DOWNWARD VARIANCE

           ANDRE KING, through his attorney, Robert C. Wolfrum, Assistant Federal Public Defender,

requests that the Court consider the matters contained in this memorandum concerning sentencing in

fashioning a sentence in this matter. While the Court’s discretion to vary downward in this matter is

constrained by the mandatory minimum sentence as to Count IV, the Court does have the ability to vary

below guidelines on the count of carjacking to which the defendant pled guilty. Additionally, Defendant

Andre King requests that the Court run the sentence in this case concurrent with any state sentence that

may be imposed in the case cited in paragraph 45 in light of the matters cited below. 1 As reasons for these

requests, the defense states the following:

           The presentence investigation does say that “[t]he Court may wish to consider if the history and

characteristics of the defendant warrant a downward variance.” Paragraph 96. Those aspects of his

“history and characteristics” include that he has no prior convictions, that he is only 21 years of age, that

he suffered from a learning disability and emotional disturbance while in school, that he had little contact

with his father during his childhood, that his family suffered financially, and that his uncle and brother



1
    All paragraph references are to the disclosure presentence investigation.
      Case: 4:18-cr-00618-JAR Doc. #: 42 Filed: 06/02/19 Page: 2 of 3 PageID #: 119




frequently used drugs in the home during his childhood. The report states that Andre was in special

education classes in school, with a learning disability in basic reading skills and comprehension. The

report also notes that his mother, who raised Andre, has suffered multiple heart attacks.

       In spite of the difficulties he has faced, Andre has taken some actions which show initiative and a

desire to improve himself.

       At the time of his arrest Andre was taking GED classes at the St. Louis City Youthbuild program.

Since his incarceration, he has continued to take classes and study for his GED. GED classes at the Justice

Center meet from Monday through Thursday. His focus is on math and reading.

       He has also attended and participated in mental health and drug counseling at the City Justice

Center where he has been held since his arrest. At those weekly meetings participants discuss mental

health and substance abuse issues. Drug avoidance and coping skills are also discussed.

       Andre has also been given a job cleaning at the City Justice Center.

       He also attends church and Bible study at the City Justice Center.

       Prior to his arrest, Andre had employment at Golden Corral, Bailey’s Chocolate Bar, and

Schnuck’s Culinaria.

       He indicated to the author of the presentence investigation, he is interested in vocational,

occupational, and/or apprenticeship training in the Bureau of Prisons during any period of incarceration.

He is especially interested in classes in construction and business. He wants to get hands on experience

and training.

       Andre’s criminal history score is zero. He has no prior convictions for either felonies or

misdemeanors. The sentence that this Court imposes will be the first he has ever been ordered to serve.

       In the year since his arrest for this case, Andre has had time to reflect. He regrets his involvement

in this case and his conduct. He understands the effect his conduct had on others. He feels that before his
      Case: 4:18-cr-00618-JAR Doc. #: 42 Filed: 06/02/19 Page: 3 of 3 PageID #: 120




arrest in this case he had a foot in each of two different lifestyles, one productive and positive (education,

employment), the other the one that led to his involvement in this offense. To use Andre’s words, he

wants, in the future, to go “full force” in a positive and productive direction.

       Being filed at the same time as this memorandum are sentencing letters from Andre’s mother

(Annette Rogers), his aunt (Marian Lockhart), his brother (John Wilbourn), sister (Ashley Sain), Janine

Daniels (Youthbuild Program Case Manager), and Allen Perkins (Youthbuild Program Coordinator) .

       BY REASON OF THE FOREGOING, the defense requests that the Court consider some

downward variance when imposing a sentence in this case.




                                               Respectfully submitted,


                                               /s/Robert C. Wolfrum
                                               ROBERT C. WOLFRUM
                                               Assistant Federal Public Defender
                                               1010 Market Street, Suite 200
                                               St. Louis, Missouri 63101
                                               Telephone: (314) 241-1255
                                               Fax: (314) 421-3177
                                               E-mail: Robert_Wolfrum@fd.org

                                               ATTORNEY FOR DEFENDANT

                                     CERTIFICATE OF SERVICE

I hereby certify that on June 2, 2019, the foregoing was filed electronically with the Clerk of the Court to
be served by operation of the Court’s electronic filing system upon Paul D’Agrosa, Assistant United States
Attorney.



                                               /s/Robert C. Wolfrum
                                               ROBERT C. WOLFRUM
                                               Assistant Federal Public Defender
